Title: To George Washington from Charles-René-Dominique Sochet Destouches, 8 March 1781
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                  
                     Monsieur
                     a bord du Duc de Bourgogne le 8 mars 1781
                  
                  je m’empresse de rassurer votre excellence sur l’evenement arrivé a la flûte Le Fantasque.  L’officier que j’ai envoyé a bord de ce vaisseau me rend compte qu’il n’a essuié aucun dommage en s’echouant, et il se flatte qu’avec L’aide de la marée et le secours des chaloupes de L’escadre qui vont s’y rendre, ce vaisseau sera relevé en tres peu de temps.
                  jespere que cet accident ne retardera mon depart que de quelques heures, et qu’il n’apportera aucun obstacle au succes de L’expedition projettée je suis avec respect Mosieur de votre excellence Le tres humble et tres obeissant serviteur
                  
                     Destouches
                  
               